DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on February 24, 2021. Amendments to claims 1, 4 and 9, cancellation of claim 3, and addition of new claim 23 have been entered. Rejections under 35 USC 112, second paragraph are withdrawn in view of the amendments. The Terminal Disclaimer (TD) filed on February 5, 2021 has been accepted and entered. The Double Patenting rejections made in the Final Office action mailed on December 10, 2021 have been withdrawn in view of the TD. Claims 1, 4-6, 9, and 21-23 are currently pending and have been examined. The rejections and response to arguments are stated below. 

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claim 1, 4-6, 9, and 21-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for processing communications between a travel insurer and a travel service provider, which is considered a judicial exception because it falls under the categories of Mental Processes and also certain of methods of organizing human activity such as commercial interactions as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
Analysis
Step 1: In the instant case, claim 1 is directed to a process. 
	Step 2A – prong one: The limitations of “receiving, over a network from a travel service provider computing system at a data processor of a travel insurer computing system, itinerary data in a first messaging format corresponding to a consumer travel itinerary, the itinerary data including destination information, cost information, and travel service provider information, the first messaging format being compatible with the travel service provider computing system; mapping, at the data processor, the itinerary data in the first messaging format to data fields corresponding to a second messaging format, the second messaging format being different from the first messaging format; converting, at the data processor, the itinerary data in the first messaging format to itinerary data in the second messaging format based on the mapping; transmitting, from the data processor, the itinerary data in the second messaging format to a product selector engine of the travel insurer computing system, the first messaging format being incompatible with the product selector engine, and the second messaging format being compatible with the product selector engine; determining, by the product selector engine, a product based on the itinerary data in the second messaging format, the product including a product option selected from a plurality of different product options based upon the itinerary data; and transmitting, by the travel insurer computing system to the travel service provider computing system, product data in the first messaging format corresponding to the product for presentation by the travel service provider computing system, the product data including the product option” as drafted, when considered collectively as an ordered combination, without the italicized portions, is a process that, under the broadest reasonable interpretation, covers mental processes (concepts performed in a human mind including observation, evaluation, judgement 
Step 2A – prong two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a processor and a product selector engine to perform all the steps. A plain reading of Figure 1 and associated descriptions in paragraphs 16-21 reveals that a generic XML processor suitably programmed is used execute the claimed steps. The product selector engine is broadly interpreted to correspond to generic software suitably programmed to perform the associated function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor and the product selector engine in all the steps are recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea.
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps, recited in the claim, amounts to no more than mere instructions to apply the exception using a generic computer component. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, claim 1 is not patent eligible. 
Dependent claims 4-6, 9, 21 and 22, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance in claims 4-6 and 9, the steps “wherein the first messaging format comprises one of XML, HTML, and delimited text”; “wherein the data processor is an XML processing unit”; “wherein the mapping is performed using mapping code designed specifically for the first messaging format”; “further comprising: receiving, over the network from the travel service provider computing system at the data processor, a customer response including payment information corresponding to the product transmitted to the travel service provider computing system; and converting, at the data processor, the customer response including payment information into the second messaging format” under the broadest reasonable interpretation, are further refinements of mental processes and also methods of organizing human activity such as commercial interactions because these steps further describe the intermediate steps of the process. The network in the claim, recited at a high-level of generality, may be a generic communication network such as the Internet (See Paragraphs 15-17 of the Specification). 
	In claims 21-23 the steps “wherein the product selector engine is programmed with product selection logic through which the travel insurance computing system determines the product, the method further comprising: modifying the product selection logic without modifying the travel service provider computing system”, “further comprising: determining, by the product selector engine, an advertisement based on the itinerary data in the second messaging format, the advertisement including additional product; transmitting, by the travel insurer computing system to the travel service provider computing system, the advertisement for presentation by the travel service provider computing system” and “wherein the mapping code designed specifically for the first messaging format is one of a plurality of different mapping codes designed specifically for a corresponding plurality of messaging formats each being different from the second messaging format, and wherein the mapping includes the data processor selecting the mapping code from the plurality of different mapping codes based upon the first messaging format” are further refinements of mental processes and also methods of organizing human activity such as commercial interactions because these steps further describe the intermediate steps of the process. 
	In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Response to Arguments

4.	In response to Applicants arguments on pages 6-12 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
	The fact that the claims are Patent-Ineligible when considered under the 2019 PEG has already been addressed in the rejection and hence not all the details of the rejection are repeated here. 
	The claims (claim 1 for example) recite the abstract idea of a method for processing communications between a travel insurer and a travel service provider. This abstract idea falls under the categories of Mental Processes and also certain of methods of organizing human activity such as commercial interactions as discussed in the rejection. In response to Applicant’s assertion that “Claim 1 recites steps that cannot be performed in the mind, such as, for example, “receiving, over a network from a travel service provider computing system at a data processor of a travel insurer computing system, itinerary data in a first messaging format corresponding to a consumer travel itinerary”, the Examiner would like state that when the generic computer elements are removed from the claim the process of receiving itinerary information can be performed by the human mind. For example, receiving, orally, itinerary information is an abstract concept that can be performed mentally. The orally received data can be converted to written data. These steps can be performed mentally by a human being. The Applicants are merely using these generic features, on a computing system, to execute this abstract concept. 
	The method for processing communications between a travel insurer and a travel service provider also falls in the category of certain methods of organizing human activity such as commercial or legal interactions. Transmitting, by the travel insurer computing system to the travel service provider computing system, product data corresponding to the product is indeed a commercial interaction. In response to Applicant’s assertion that “claim 1 is directed to a method for processing communications between a travel insurer and a travel service provider that otherwise would not be possible because the computer systems involved use incompatible messaging formats”, the Examiner respectfully disagrees. For example, a user such as a travel insurer or a travel service provider may provide information orally (first messaging format) and the final itinerary product may be communicated in a written format (second messaging format). These are conventional features of a computer system. This is similar to generating a second menu from a first menu and sending the second menu to another location (See Apple Inc. v. Ameranth, Inc.). Also by relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). Hence, Applicant’s arguments are not persuasive. 
In response to Applicants arguments on pages 9-10 of the Applicant’s remarks that the present claims are patent eligible under Step 2A because they integrate the purported abstract idea into a practical application, the Examiner respectfully disagrees. 
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. A plain reading of Figure 1 and associated descriptions in paragraphs 16-21 reveals that a generic XML processor suitably programmed is used execute the claimed steps. The product selector engine is broadly interpreted to correspond to generic software suitably programmed to perform the associated function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor and the product selector engine in all the steps are recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims are directed to an abstract idea. 
	In response to Applicant’s assertion that the claims are similar to those in DDR Holdings and in Ex Parte Bush, the Examiner respectfully disagrees. While the Applicants may have intended for the claims to be inextricably tied with a computer based communication and notification scheme interconnecting computers, the Applicant’s claims are applying the abstract idea on a computer system using computer as a tool in its ordinary capacity. The computer is merely a platform on which the abstract idea is implemented. 
	In response to Applicant’s assertion on page 10 of the remarks that “For example, claim 1 satisfies the machine-or-transformation test. For example, in claim 1, the invention is claimed as "a particular machine" with specific components performing the claimed steps, including: "receiving, over a network from a travel service provider computing system at a data processor of a travel insurer computing system, itinerary data in a first messaging format corresponding to a consumer travel itinerary, the itinerary data including destination information, cost information, and travel service provider information" and "transmitting, from the data processor, the itinerary data in the second messaging format to a product selector engine of the travel insurer computing system”, the Examiner respectfully disagrees. Firstly, there is no mention of a particular machine anywhere in the Specification. Simply programming a general purpose computer to perform certain functions does not make it a special purpose machine. There is no indication in Applicants’ Specification that any specialized hardware or other inventive computer components are required. Instead, it is clear from the Specification that the claimed method is performed by a generic computer system comprising a generic XML processor suitably programmed to execute the claimed steps, which is not enough to make an otherwise ineligible claim patent-eligible. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014). Secondly, in the machine-or-transformation test, there was a physical transformation. Transforming data from one format to another is not physical transformation. Hence, Applicant’s arguments are not persuasive. 
	 In response to Applicant’s assertion on pages 10-12 of the remarks that the claims are Patent eligible under Step 2B analysis, the Examiner respectfully disagrees. 
	As discussed in the rejection, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and the product selector engine to perform the steps, recited in the claims, amount to no more than mere instructions to apply the exception using a generic computer component. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. In the instant application, the computer is used in its normal, expected, and routine manner. The claims contain little more than a directive to “use the computer” to implement the abstract idea embraced by the claims. The transformation of an abstract idea into patent-eligible subject matter “requires ‘more than simply stat[ing] the [abstract idea] while adding the words ‘apply it.’’ Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1294). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claims are not patent eligible. 
The features of “determining which product is appropriate for the consumer and then requesting a quote using the travel insurer's proprietary XML specification…. providing flexible and up-to-date product choices available to the consumers” is a business solution to a problem rooted in abstract idea. Providing a computer-implemented framework for processing different data formats without requiring a partner to code to a specific standard, is an improvement in the abstract idea of processing communications between a travel insurer and a travel service provider. Receiving data in a first messaging format, providing and converting a final itinerary product in a second messaging format is similar to the concept of generating a second menu from a first menu and sending the second menu to another location (See Apple Inc. v. Ameranth, Inc.). The concept of converting data from one format to another is not novel (See Gottschalk v. Benson). Also, by relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). In light of the 2019 PEG and the PEG Updates, the claimed features such as “receiving, over a network from a travel service provider computing system at a data processor of a travel insurer computing system, itinerary data in a first messaging format corresponding to a consumer travel itinerary, the itinerary data including destination information, cost information, and travel service provider information, , the first messaging format being compatible with the travel service provider computing system” and "transmitting, from the data processor, the itinerary data in the second messaging format to a product selector engine of the travel insurer computing system, the first messaging format being incompatible with the product selector engine, and the second messaging format being compatible with the product selector engine” are not considered to be improvements in computer technology or technical field. In Summary, the computer is merely a platform on which the abstract idea is implemented. Hence, the claims do not recite significantly more than an abstract idea.
	For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained. 	
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are: 
	(a) Starikova et al. (US Pub. 2015/0324904 A1) discloses a system that identifies content for display on a user device. The system determines a device category associated with the user device. The system determines a presentation format for the content according to presentation rules that determine presentation format for the content on the user device according to the content and the determined device category.  
	(b) Painter et al. (US Pub. 2018/0204253 A1) discloses a rules-based data processing system. The rules-based data processing system can use pre-calculated payment schedules to automatically populate a requested electronic document. The rules-based data processing system communicates the electronic document to the mobile application for presentation in the operator interface of a mobile device. The rules-based data processing system can further comprise a data store storing a set of depreciation models, each depreciation model having an associated vehicle year/make /model/trim, and payment rules to determine payment schedules for vehicles using the set of depreciation models. 
6.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

May 9, 2021